DETAILED ACTION
This action is in response to the amendment dated 1/22/2021.  Claims 28, 35, 38 and 42 are currently amended.  Claims 1-27 have been canceled.  No claims are newly added.  Presently, claims 28-44 are pending.

The instant application has been filed as a full-fledged continuation (CON) of the application 15/018,056, which has been patented as U.S. Patent No. 10,190,383, wherein a filling as a continuation requires the same disclosure as the parent application.  However, there appears to be added subject matter that was not present within the disclosure of the parent application.  Explanations of the newly added subject matter follow.
Therefore, the instant application is being treated as a continuation-in-part (CIP). The claims that include the added subject matter do not receive the priority date of the parent application.  The claims with the added subject matter will be given the priority of the filing date of instant application of 11/14/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner alleges that the current application introduces new matter with regard to the monolithic structure of the booster flange, the booster housing extension, and the booster cylinder wall on pages 11-12 of the response filed 1/22/2021.  
It appears that the applicant is indicating that a rejection under 35 U.S.C. 112 was made with respect to the written description requirement (see at least page 12, second and third full paragraphs of the response dated 1/22/2021).  However, a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description was not made in the Office action dated 9/22/2020.  
An objection to the specification was made in the Office action dated 9/22/2020 relating to the specification failing to provide proper antecedent basis for the claimed subject matter (see section 11 on page 6 of Office action dated 9/22/2020).  The limitation of “said booster flange, said booster housing extension, and said booster cylinder wall being monolithically formed together either machined or forged or a combination thereof so as not to require fasteners or assembly” was presented in the preliminary amendment to the claims dated 11/14/2018 in claim 28, lines 12-14.  Therefore, the limitation is not considered to be new matter to the instant application (Application No. 16/190,665).  
It is considered that the originally filed disclosure of the instant application (Application No. 16/190,665) provides support for the limitations relating to “said booster 
Applicant notes (see third full paragraph of the response dated 1/22/2021) that the instant application (Application No. 16/190,665) discloses that one monolithic component is “constructed in one monolithically forged and/or machined metal piece” in paragraph [0066] of the publication (Pre-Grant Publication 2019/0078411 A1) and that the “Booster housing flange 59 and booster housing extension 64 are preferably monolithically formed of metal with booster housing cylinder wall 39” in paragraph [0068] of the publication (Pre-Grant Publication 2019/0078411 A1).  However, the monolithic component described in the paragraph [0066] of the publication was the “booster piston 14 comprises a monolithic piston and rod construction whereby piston 14, inner shaft 52, and outer shaft 53 are constructed in one monolithically forged and/or machined metal piece.”  The booster piston 14 is a different component than the booster piston housing 12 wherein the booster piston housing 12, in a preferred embodiment, monolithically incorporates booster housing flange 59, booster housing extension 64, and booster housing cylinder wall 39 as described in paragraph [0068] of the publication (Pre-Grant Publication 2019/0078411 A1).  Paragraph [0068] of the 
Further, applicant notes that the written description requirement does not require that every last detail is to be described, else patent specifications would turn into production specifications, which they were never intended to be (In re Gay, 135 USPQ 311, 316 (C.C.P.A. 1962)).  However, the features being claimed should be identified in the descriptive portion of the specification (see MPEP 608.01(o)).  The objection to the specification of the instant application (Application No. 16/190,665) was not to require that every last detail of the instant invention be described within the descriptive portion of the specification but to provide/identify the features being claimed within the descriptive portion of the specification.  Claim 28, for example, claims a particular manner in which the monolithic component of the booster piston housing 12 is being made (either machined or forged or a combination thereof).  The claimed manner in which the booster piston housing 12 is being made should be identified in the descriptive portion of the specification.  
Additionally, applicant argues that the examiner must explain why one skilled in the art reading the specification would, for some reason, believe the booster flange, booster housing extension, and booster cylinder wall being monolithically formed would 
Therefore, it is considered that the descriptive portion of the specification of the instant application (Application No. 16/190,665) does not provide proper antecedent basis for the claimed subject matter.

Applicant argues the rejection of claims 28-41 under 35 U.S.C. 103 as being unpatentable over Akhare et al. (US 20170107779) in view of Baugh (US 4492359) and in view of Huang (US 8033549) on pages 13-15 of the response filed 1/22/2021.  
Applicant argues that the Akhare et al. reference (US 20170107779) cannot be used as a reference against the present invention since the instant application (Application No. 16/190,665) is a continuation of the application (Application No. 15/018,056) which was published as Pre-Grant Publication US 2017/0107779 A1.  
It was noted in the Office action dated 3/19/2020, the Office action dated 9/22/2020 and reiterated in the instant Office action below that the instant Application 
The instant application (Application No. 16/190,665) has been filed as a full-fledged continuation (CON) of the application 15/018,056, which has been patented as U.S. Patent No. 10,190,383.  A filling as a continuation requires the same disclosure as the parent application.  The recitations of “said booster flange, said booster housing not the same disclosures, the instant application (Application No. 16/190,665) cannot be considered a continuation (CON) of the parent application (Application No. 15/018,056) but the instant application (Application No. 16/190,665) is considered to be a continuation-in-part (CIP) of the parent application (Application No. 15/018,056) See MPEP 201.08.  
Since the instant application (Application No. 16/190,665) is being considered to be a continuation-in-part (CIP) of the parent application (Application No. 15/018,056), the claims containing the recitations related to the subject matter that is not supported in the parent application (Application No. 15/018,056) are given the priority date of the filing of the instant application (Application No. 16/190,665) wherein the filing date of the instant application (Application No. 16/190,665) is November 14, 2018.  The publication date for the Akhare et al. reference (US 20170107779) is April 20, 2017.  Therefore, it is considered that the Akhare et al. reference (US 20170107779) constitutes prior art and can be used as a reference against the claims in the instant application (Application No. 16/190,665) that contain references to “said booster flange, said booster housing extension, and said booster cylinder wall being monolithically formed together either machined or forged or a combination thereof”.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Baugh reference fails to teach a booster flange, booster housing extension, and booster cylinder wall being monolithically formed together either machined or forged or a combination thereof as required by claim 28 on page 13 of the response dated 1/22/2021.  However, the Baugh reference was utilized to teach that components of a blowout preventer can be made from forged materials (Baugh: col. 5, lines 31-40) as recited in the second full paragraph on page 11 of the Office action dated 9/22/2020.  The Akhare et al. reference (US 20170107779) discloses a booster piston housing (Akhare et al.: 12) having a booster housing extension (Akhare et al.: 64), a booster cylinder wall (Akhare et al.: 39) and a booster flange (Akhare et al.: 59) being monolithically formed together (Akhare et al.: see paragraph [0028]).  The Akhare et al. reference (US 20170107779) does not expressly disclose the manner in which the booster piston housing is made.  It is considered that the Baugh reference teaches a manner (i.e., by forging) in which components of a blowout preventer can be made.  Therefore, it is considered that one of ordinary skill in the art would be able to utilize the teaching of the Baugh reference to use forged materials to form a desired component of a blowout preventer such as the blowout preventer of the Akhare et al. reference (US 20170107779).  

Applicant argues that the Huang reference also fails to disclose a booster piston assembly or a booster flange, booster housing extension and booster cylinder wall being monolithically formed together machined or forged or a combination thereof as required by claim 28 on page 14 of the response dated 1/22/2021.  However, the Huang reference was utilized to teach that a monolithic body can be formed of a plurality of components that does not require fasteners or assembly (Huang: col. 9, lines 3-5).  The Akhare et al. reference (US 20170107779) discloses a booster piston housing (Akhare et al.: 12) having a booster housing extension (Akhare et al.: 64), a booster cylinder wall (Akhare et al.: 39) and a booster flange (Akhare et al.: 59) being monolithically formed together (Akhare et al.: see paragraph [0028]).  The Akhare et al. reference (US 20170107779) does not expressly disclose that the monolithic body to not require 
Applicant argues that neither Baugh not Huang disclose a booster piston assembly and that they do not teach the novel construction of a monolithically machined or formed booster flange, booster housing extension, and booster cylinder wall so as to not require fasteners or assembly.  However, it is considered that the Akhare et al. reference (US 20170107779) discloses a booster piston housing (Akhare et al.: 12) having a booster housing extension (Akhare et al.: 64), a booster cylinder wall (Akhare et al.: 39) and a booster flange (Akhare et al.: 59) being monolithically formed together (Akhare et al.: see paragraph [0028]).  However, it is considered that the Baugh reference teaches a manner (i.e., by forging) in which components of a blowout preventer can be made and that the Huang reference teaches that a monolithic body can be formed of a plurality of components that does not require fasteners or assembly (Huang: col. 9, lines 3-5) (both as noted above).  Therefore, it is considered that the combination of the Akhare et al. reference (US 20170107779), the Baugh reference and the Huang reference addresses applicant’s concerns and claim language relating to said booster flange, said booster housing extension, and said booster cylinder wall 
Applicant argues that the combination of Baugh, Huang and Akhare do not disclose the current claim language nor is it clear how such a combination would even be combined without frustrating the intended purposes of each reference alone or in combination on page 15 of the response dated 1/22/2021.  Additionally, applicant argues that it appears that the examiner is merely picking a component of these references, only so much as to support his position while ignoring the rest of the teachings, and then claiming a conclusory combination would be obvious to one of skill while ignoring the clear functional differences and incompatible designs on page 15 of the response dated 1/22/2021.  However, it is considered that the Akhare et al. reference (US 20170107779) discloses the claim language excluding the claim limitations related to the booster flange, the booster housing extension and the booster cylinder wall being formed together either machined or forged or a combination thereof so as to not require fasteners.  However, as mentioned above, it is considered that the Baugh reference teaches a manner (i.e., by forging) in which components of a blowout preventer can be made.  Therefore, it is considered that one of ordinary skill in the art would be able to utilize the teaching of the Baugh reference to use forged materials to form a desired component of a blowout preventer such as the blowout preventer of the Akhare et al. reference (US 20170107779).  Additionally, as mentioned above, it is considered that the Huang reference teach that a monolithic body can be formed of a plurality of components that does not require fasteners or assembly (Huang: col. 9, lines 3-5).  It is considered that one of ordinary skill in the art would be able to utilize the 
Therefore, applicant’s arguments relating to the rejection of claims 28-41 under 35 U.S.C. 103 as being unpatentable over Akhare et al. (US 20170107779) in view of Baugh (US 4492359) and in view of Huang (US 8033549) on pages 13-15 of the response filed 1/22/2021 are not persuasive.

Since the grounds of rejection were previously presented, the instant Office action is made final.

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on 11/14/2018.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 28 recites “said booster flange, said booster housing extension, and said booster cylinder wall being monolithically formed together either machined or forged or a combination thereof so as not to require fasteners” in lines 14-17.  It is considered that the originally filed disclosure provides support for the limitations relating to “said booster flange, said booster housing extension, and said booster cylinder wall being monolithically formed together” in paragraph [0072] of the specification dated 11/14/2018.  However, it is unclear as to the support in the originally filed disclosure, in either the originally filed specification or the originally filed figures, for the support for the limitation relating to “either machined or forged or a combination thereof so as not to require fasteners”.  In particular, it is unclear as to the support for the recitation of “either machined or forged or a combination thereof”.  Therefore, it is considered that the specification does not provide proper antecedent basis for the claimed subject matter.  It is considered that this limitation is newly added relative to the U.S. Application 
Similarly, claims 35, 38 and 42 recite similar limitations in lines 26-28, 18-21 and 13-15, respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 28-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhare et al. (US 20170107779) in view of Baugh (US 4492359) and in view of Huang (US 8033549).  
Regarding claim 28, the Akhare et al. reference discloses a booster piston assembly (100) for use with a BOP (98), said BOP comprising a central body (50), on one side of said central body of said BOP comprises a shear member (5) and an operating piston (8) to move said shear member between an open and closed position, an operating piston shaft (58), a bonnet (4) comprising two bonnet end caps (60), said two bonnet end caps containing hydraulics (contains bonnet hydraulic pistons 63) to open said bonnet for access to an interior of said central body, said operating piston (8) being mounted between said two bonnet end caps within an operating piston chamber (48; see paragraph [0073]), said operating piston chamber comprising an operating piston chamber outer wall (43), said booster piston assembly comprising: a booster piston housing (12), said booster piston housing comprising a booster housing extension (64) and a booster cylinder wall (39) that encircles a booster piston chamber (6), said booster piston housing further comprising a booster flange (59), said booster flange and booster extension are positioned between said two bonnet end caps (see figure 1 wherein the booster flange 59 and the booster extension 64 are located between the two bonnet end caps 60), said booster flange, said booster housing extension, and said booster cylinder wall being monolithically formed together 
Firstly, the Akhare et al. reference does not disclose wherein said booster flange, said booster housing extension, and said booster cylinder wall are either machined or forged or a combination thereof.
However, the Baugh reference teaches forming components of a blowout preventer of forged materials (housing 11 is made of forged steel; col. 5, lines 31-40).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall of the Akhare et al. reference as being forged as taught by the Baugh reference in order to provide a manner in which the monolithically formed booster flange, booster housing extension and booster cylinder wall are made.
Further, it is considered that the recitation of either machined or forged or a combination thereof so as not to require fasteners or assembly is process by which the 
Secondly, the Akhare et al. reference of the combination of the Akhare et al. reference and the Baugh reference does not disclose the combination thereof [of the monolithic body] to not require fasteners.
However, the Huang reference teaches the formation of a shaft sleeve (23) that is a monolithic body and is formed of a plurality of components wherein no additional fastening members are disclosed (col. 9, lines 3-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall that is forged or machined or a combination thereof of the combination of the Akhare et al. reference and the Baugh reference as not requiring fasteners as taught by the Huang reference in order to remove potential weak points in the monolithic structure.
Thirdly, the Akhare et al. reference and the combination of the Akhare et al. reference, the Baugh reference and the Huang reference does not expressly disclose wherein said booster inner piston shaft, said booster piston, and said booster outer 
However, the Huang reference teaches the formation of a shaft sleeve (23) that is a monolithic body and is formed of a plurality of components wherein no additional fastening members are disclosed (col. 9, lines 3-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster inner piston shaft, the booster piston and the booster outer piston shaft that is forged or machined or a combination thereof of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference as not requiring fasteners as taught by the Huang reference in order to remove potential weak points in the monolithic structure.
In regards to claim 29, the Akhare et al. reference of the combination of the Akhare et al. reference of the Akhare et al. reference, the Baugh reference and the Huang reference discloses further comprising said booster housing extension (Akhare et al.: 64) comprising a smaller outer diameter than said booster flange (Akhare et al.: 59) and said booster cylinder wall (Akhare et al.: 39).
In regards to claim 30, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference further comprising a booster housing end plate (Akhare et al.: 16), said booster housing end plate comprising a booster piston chamber outer wall (Akhare et al.: 41), a booster end plate flange (Akhare et al.: 37), and a booster end plate housing (Akhare et al.: 17), said booster outer piston shaft extending into said booster end plate housing, said booster 
In regards to claim 31, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses wherein said booster inner piston shaft is positioned to engage said operating piston shaft but is not fastened to said operating piston shaft when said booster piston housing is secured to said BOP (Akhare et al.: see paragraph [0044]).
In regards to claim 32, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses wherein a circumference of said booster cylinder wall comprises an outer diameter greater than a minimum distance between said two bonnet end caps (Akhare et al.: see paragraph [0069]).
In regards to claim 33, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses wherein said booster flange and said booster housing extension comprise an axial length that positions said booster cylinder wall axially spaced away from said two bonnet end caps when said booster piston housing is secured to said BOP (Akhare et al.: see claim 6).
In regards to claim 34, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses wherein said booster cylinder wall defines a hydraulic line (Akhare et al.: 46) therein that receives hydraulic fluid to move said operating piston to a closed position, said booster 
Regarding claim 35, the Akhare et al. reference discloses a booster piston assembly (100) for use with a BOP (98), said BOP comprising a central body (50), on one side of said central body [of] said BOP comprises a shear member (5) and an operating piston (8) to move said shear member between an open and closed position to open and close a bore (62) through said central body, an operating piston shaft (58), a bonnet (4) comprising two bonnet end caps (60), said two bonnet end caps containing hydraulics (contains bonnet hydraulic pistons 63) to open said bonnet for access to an interior of said central body, said operating piston (8) being mounted between said two bonnet end caps within an operating piston chamber (48; see paragraph [0073]), said operating piston chamber comprising an operating piston chamber outer wall (43), said booster piston assembly comprising: a booster piston housing (12) comprising a booster flange (59) adapted to be mounted to said operating piston chamber outer wall, said booster piston housing defining a booster piston chamber (6), a booster piston (14) mounted for reciprocal movement inside said booster piston chamber said booster piston comprises a diameter at least as large or greater than a diameter of said operating piston (see paragraph [0032]), whereby when said booster flange is mounted to said BOP then said booster piston is operatively connected to said operating piston (see paragraph [0088]), said booster piston housing further comprises a booster housing extension (64), wherein when said booster flange is mounted to said operating piston chamber outer wall, then said booster flange and said booster housing extension comprise an axial length that axially positions said 
Firstly, the Akhare et al. reference does not disclose wherein said booster flange, said booster housing extension, and said booster cylinder wall are either machined or forged or a combination thereof.
However, the Baugh reference teaches forming components of a blowout preventer of forge materials (housing 11 is made of forged steel; col. 5, lines 31-40).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall of the Akhare et al. reference as being forged as taught by the Baugh reference in order to 
Further, it is considered that the recitation of either machined or forged or a combination thereof so as not to require fasteners or assembly is process by which the booster flange, the booster housing extension, and the booster cylinder wall are monolithically formed together.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Secondly, the Akhare et al. reference of the combination of the Akhare et al. reference and the Baugh reference does not disclose the combination thereof to not require fasteners.
However, the Huang reference teaches the formation of a shaft sleeve (23) that is a monolithic body and is formed of a plurality of components wherein no additional fastening members are disclosed (col. 9, lines 3-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall that is forged or machined or a combination thereof of the combination of the Akhare et al. 
In regards to claim 36, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses further comprising [the] booster cylinder wall (Akhare et al.: 39), wherein a circumference of said booster cylinder wall comprises an outer diameter greater than a minimum distance between said two bonnet end caps (Akhare et al.: see paragraph [0069]), said booster piston and said operating piston moving the same distance (Akhare et al.: see paragraph [0088]).
In regards to claim 37, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses further comprising [the] booster cylinder wall (Akhare et al.: 39), wherein within said booster cylinder wall is a hydraulic fluid line (Akhare et al.: 46) extending along an entire length of said booster piston chamber, said hydraulic fluid line is fluidly connected to said booster piston chamber on an outward side of said booster piston with respect to said BOP when said booster piston housing is mounted to said BOP (Akhare et al.: see figure 4).
Regarding claim 38, the Akhare et al. reference discloses a booster piston assembly (100) for use with a BOP (98), said BOP comprising a central body (50), on one side of said central body of said BOP comprises a shear member (5) and an operating piston (8) to move said shear member between an open and closed position to open and close a bore (62) through said central body (50), an operating piston shaft (58), a bonnet (4) comprising two bonnet end caps (60), said two bonnet 
Firstly, the Akhare et al. reference does not disclose wherein said booster flange, said booster housing extension, and said booster cylinder wall are either machined or forged or a combination thereof.
However, the Baugh reference teaches forming components of a blowout preventer of forge materials (housing 11 is made of forged steel; col. 5, lines 31-40).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall of the Akhare et al. reference as being a forged metal as taught by the Baugh reference in order to provide a manner in which the monolithically formed booster flange, booster housing extension and booster cylinder wall are made.
Further, it is considered that the recitation of either machined or forged or a combination thereof so as not to require fasteners or assembly is process by which the booster flange, the booster housing extension, and the booster cylinder wall are monolithically formed together.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Secondly, the Akhare et al. reference of the combination of the Akhare et al. reference and the Baugh reference does not disclose the combination thereof to not require fasteners or assembly.
However, the Huang reference teaches the formation of a shaft sleeve (23) that is a monolithic body and is formed of a plurality of components wherein no additional fastening members are disclosed (col. 9, lines 3-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall that is forged or machined or a combination thereof of the combination of the Akhare et al. reference and the Baugh reference as not requiring fasteners as taught by the Huang reference in order to remove potential weak points in the monolithic structure.
In regards to claim 39, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference further comprising an inner booster piston shaft (52) and an outer booster piston shaft (53) on opposite sides of said booster piston (14), said inner booster piston shaft, said booster piston, and said outer booster piston shaft being monolithically formed of metal either machined or forged or a combination thereof (see paragraph [0068]).
The Akhare et al. reference and the combination of the Akhare et al. reference, the Baugh reference and the Huang reference does not expressly disclose wherein said booster inner piston shaft, said booster piston, and said booster outer piston shaft being 
However, the Huang reference teaches the formation of a shaft sleeve (23) that is a monolithic body and is formed of a plurality of components wherein no additional fastening members are disclosed (col. 9, lines 3-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster inner piston shaft, the booster piston and the booster outer piston shaft that is forged or machined or a combination thereof of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference as not having no requiring fasteners as taught by the Huang reference in order to remove potential weak points in the monolithic structure.
In regards to claim 40, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses further comprising said booster cylinder wall (Akhare et al.: 39) defines therein a hydraulic fluid line (Akhare et al.: 46) that extends along an axial length of said booster piston chamber, said hydraulic fluid line is fluidly connected to said booster piston chamber on an outer side of said booster piston with respect to said BOP, said hydraulic fluid line being internal to said booster cylinder wall (Akhare et al.: see figure 4), said hydraulic fluid line being operably connected to an outer side of said operating piston.
In regards to claim 41, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses wherein said booster piston housing further comprises said booster housing extension 
Regarding claim 42, the Akhare et al. reference discloses a booster piston assembly (100) for use with a BOP (98), said BOP comprising a central body (50), on one side of said central body of said BOP comprises a shear member (5) and an operating piston (8) to move said shear member between an open and closed position to open and close a bore (62) through said central body (50), a bonnet (4) comprising two bonnet end caps (60), said two bonnet end caps containing hydraulics (contains bonnet hydraulic pistons 63) to open said bonnet for access to an interior of said central body, said operating piston (8) being mounted between said two bonnet end caps within an operating piston chamber (48; see paragraph [0073]), said operating piston chamber comprising an operating piston chamber outer wall (43), said booster piston assembly comprising: a booster piston housing (12), said booster piston housing comprising a booster housing extension (64) and a booster cylinder wall (39) that encircles a booster piston chamber (6), said booster piston housing further comprising a booster flange (59) adapted to be mounted to said operating piston chamber outer wall, said booster flange and booster extension are positioned between said two bonnet end caps (see figure 1 wherein the booster flange 59 and the booster extension 64 are located between the two bonnet end caps 60), said booster flange, said booster housing extension, and said booster cylinder wall being monolithically formed together (see paragraph [0028]), said booster housing extension being positioned between said booster flange and said booster cylinder wall (see figure 4), said booster flange and said booster housing extension are positioned between said two bonnet end caps (see figure 
Firstly, the Akhare et al. reference does not disclose wherein said booster flange, said booster housing extension, and said booster cylinder wall are either machined or forged or a combination [thereof].
However, the Baugh reference teaches forming components of a blowout preventer of forge materials (housing 11 is made of forged steel; col. 5, lines 31-40).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall of the Akhare et al. reference as being forged as taught by the Baugh reference in order to provide a manner in which the monolithically formed booster flange, booster housing extension and booster cylinder wall are made.

Secondly, the Akhare et al. reference of the combination of the Akhare et al. reference and the Baugh reference does not disclose the combination thereof to not require fasteners or assembly.
However, the Huang reference teaches the formation of a shaft sleeve (23) that is a monolithic body and is formed of a plurality of components wherein no additional fastening members are disclosed (col. 9, lines 3-5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the monolithically formed booster flange, booster housing extension and booster cylinder wall that is forged or machined or a combination thereof of the combination of the Akhare et al. reference and the Baugh reference as not requiring fasteners as taught by the Huang reference in order to remove potential weak points in the monolithic structure.

In regards to claim 44, the Akhare et al. reference of the combination of the Akhare et al. reference, the Baugh reference and the Huang reference discloses wherein the booster piston comprises an inner booster piston shaft (Akhare et al.: 3) and an outer booster piston shaft (Akhare et al.: 58), said inner booster piston shaft is not fixedly attached to the outer operating piston shaft (Akhare et al.: see paragraph [0074], lines 14-15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753